Ronor(lbze
         Burl Rrittain
Comty     Auditor
San Pstriciocounty
Sinton, Texas

Dear    Sir:            opinionBo. o-U36
                       ore: Doss OpinionO-880 apply to countieswhere
                            constablesare workingon a fee b&bsisand not
                            under the salfry law?

                             If the sheriffand one or more of his deputies
                             are in attendanceupon the court at the same
                             time, are each entitledto the $4.00 per diem?

Your requestfor an opinionon the above statedquestionshas been received
by this depsrtment.

As we understandyour first questionyou desire to know whetheror not a
constablewho is compensatedon a fee basis can serve es bailifffor the
grand jury and receive:pay for such services.

This departmenthas repeatedlyheld that a constsblecannotserve as bailiff
for the grand jury and receivepay therefor. The same rule applies in all
countiesprohibitingconstablesfrom servingas bailifffor the grand jury
and receivingpey for such service. It is immaterialwhetherthe constables
are compenliatedon a fee or salerybasis.

For your conveniencewe enclosecopiesof our opinionsNo. O-880 and O-130.

Regardingyour second question,we call your attentionto Article 3933,
Vernon'sCivil Statutes,which reads in part as follows:
        11 . For every day the sheriffor his deputy shall attend the
        &hict    or county court,he shall receiveFour Dollers ($4.00)a &Y
        to be paid by the countyfor each day that the sheriffby himselfor
        a deputy shall attend said court."

In the case of L&better vs. Dallas County, lllS.W. 193, in which a writ
of error was deniedby the Suprune Court, the court pssed upon the sams
questionas here presentedwith the exceptionthat bt that tims the statute
providedfor Two Dollars ($2.00)per day for such servicesinsteadof Four
Dollers ($4.00)aa is now providedby Article 3933, supra,and holds that
the county is only liable for the $2.00 per day for the attendanceof the
sheriffor his deputy,and that even the districtjudge does not have
authorityto bind the countiesbeyond that.
Hon. Rurl Rrittain,Page 2   (04646)



In view of the foregoingauthoritiesyou are rl)spectfullyadvisedthat it4
is the opinionof this departmentthat the county is ~@y liablafor the
SUJII
    of Four Dollars ($4.00)per day for the serv$cesof the sheriffor his
deputy in att&ding the couutyor districtcourt,and in no event could the
sheriffand.his deputyor deputiesbe paid $4.00 per diem each for attendance
upon the court at the same time.

Trustingthat the foregoingfully axwrersyour inquiry,we remain.

                                      Yours very truly

                               ATTORNEYGE%ERALOF TEXAS

                               s/ Ardell Will+amR


                               By
                                    ArdellWilliams
                                         Assistant
AWrjm

EllCl.

-        NOV.   6,   1930

s/W. F. Moore
FIRSTASSISTBNT
A'l%XNEYGBV'ERALOF-